Motion by appellant to restore appeal denied as moot. No order having been entered in this court dismissing the appeal and no stipulation in respect thereof having been made or filed in this court, the appeal continues until dismissed or discontinued by our order. On the merits of the proceedings below we think the appeal should be continued and not now dismissed. Respondent may move for dismissal" on the argument. The record shall be perfected by appellant on or before April 27 and appellant ready for argument at the May Term. Motion for consolidation of appeals denied. The appeals may be heard together and will be so placed on the calendar on. application of appellant. Bergan, P. J., Gibson, Herlihy and Taylor, JJ., concur.